HEDRICK, Judge.
Rule 13(c) of the Rules of Appellate Procedure provides:
“Consequence of Failure to File and Serve Briefs. If an appellant fails to file and serve his brief within the time allowed, the appeal may be dismissed on motion of an *512appellee or on the court’s own initiative. If an appellee fails to file and serve his brief within the time allowed, he may not be heard in oral argument except by permission of the court.”
Appellant has not filed a brief in this Court. The Court, ex mero motu, dismisses the appeal.
Appeal dismissed.
Chief Judge Brock and Judge Clark concur.